UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 9, 2016 BSQUARE CORPORATION (Exact name of Registrant as specified in its charter) Washington 000-27687 91-1650880 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 110 110th Ave NE, Suite 300 Bellevue, WA 98004 425-519-5900 (Address and Telephone Number of Registrant’s Principal Executive Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 9, 2016, the Board of Directors (the “Board”) of BSQUARE Corporation (the “Company”), upon recommendation of the Compensation Committee of the Board in consultation with the Company’s compensation consultant, approved increases in the annual base salaries for Jerry D. Chase, the Company’s President and Chief Executive Officer, from $350,000 to $365,000, and for Martin L. Heimbigner, the Company’s Chief Financial Officer, Secretary and Treasurer, from $260,000 to $270,000, each effective February 9, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BSQUARE CORPORATION Date: February 12, 2016 By: /s/ Martin L. Heimbigner Martin L. Heimbigner Chief Financial Officer, Secretary and Treasurer
